UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 99-4452

KENNETH M. HARRIS,
Defendant-Appellant.

Appeal from the United States District Court
for the District of South Carolina, at Spartanburg.
Margaret B. Seymour, District Judge.
(CR-96-740)

Submitted: November 18, 1999

Decided: November 30, 1999

Before WILKINS, HAMILTON, and LUTTIG, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Leesa Washington, FEDERAL PUBLIC DEFENDER'S OFFICE,
Greenville, South Carolina, for Appellant. David Calhoun Stephens,
Assistant United States Attorney, Greenville, South Carolina, for
Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Kenneth M. Harris appeals the district court's revocation of his
supervised release and its imposition of a six-month prison sentence,
based upon his admitted violation of the terms and conditions of the
supervised release. Harris' attorney has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), claiming that the dis-
trict court erred by imposing the six-month prison sentence but con-
cluding that there are no meritorious issues for appeal. Harris did not
file a supplemental pro se brief. In accordance with the requirements
of Anders, we have examined the entire record and find no meritori-
ous issues for appeal.

After Harris pled guilty to violating 42 U.S.C.A.§ 408(a)(7)(B)
(West Supp. 1999) and 18 U.S.C. § 2 (1994) for false representation
of a social security number, the district court sentenced him to ten
months in prison followed by three years of supervised release. While
on supervised release, Harris violated terms of his supervised release
by: (1) receiving a new criminal conviction; and (2) failing to make
required monthly restitution payments. Harris admitted the violation
at his revocation hearing. The district court sentenced Harris to six
months in prison and Harris timely appealed.

We review a district court's revocation of supervised release for
abuse of discretion. See United States v. Copley, 978 F.2d 829, 831
(4th Cir. 1992). Harris' claim that the district court erred when it
revoked his supervised release and sentenced him to six months in
prison is without merit given his admission at the revocation hearing.
Harris does not dispute that the court correctly calculated his guide-
lines sentence range and that the range was within the statutory maxi-
mum penalty. Consequently, we decline to review Harris' sentence.
See United States v. Porter, 909 F.2d 789, 794 (4th Cir. 1990).
Accordingly, we affirm the district court's order.

This Court requires that counsel inform her client, in writing, of his
right to petition the Supreme Court of the United States for further
review. If the client requests that such a petition be filed, but counsel
believes that such a petition would be frivolous, then counsel may

                     2
move in this court for leave to withdraw from representation. Coun-
sel's motion must state that a copy thereof was served on the client.
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

AFFIRMED

                    3